DEL SOLE, Judge,
dissenting.
With respect for the position of my colleagues in the majority and their proposed decision in this matter, I must dissent. I believe that the focus of both the majority and the trial court in this case with respect to Rule 238 is incorrect.
The automobile accident which resulted in this law suit occurred on August 21, 1982. It was not until September 19, 1987 that representatives of the defendant’s insurance carrier offered their policy limits of $15,000/$30,000 in settlement of the claims of Mr. Woods and Ms. Cook. Certainly, it should not take in excess of five years to determine the value of claims particularly when one is dealing with a policy of minimal limits.
The focus of the trial court and of the majority on the plaintiff’s posture during the settlement negotiations is, in *286my view, misplaced. Rule 238 is a rule which requires a person or party against whom claims are being made to make a fair offer in settlement of the case. A party should not be heard to complain that its offer was not sufficient for settlement purposes because of the posture of the claimants demand. Where, as here, the offer of $15,000 to each claimant was made more than five years after the accident, the claimants should be entitled to delay damages for the periods specified by Pa.R.C.P. 238(a)(2)(i). The only time that would be excludable for the calculation of delay damages would be that found in Rule 238(b)(1).
The purpose of Rule 238 is to foster reasonable evaluation and settlement offers. In order to avoid the imposition of delayed damages a party must make a written offer which is not exceeded by the verdict by 125%. Until the time that that offer is made, following the initial period permitted by the Rule for appropriate evaluation of the claim, delay damages shall be paid.
I believe that the focus on whether or not the insurance carriers actions were “reasonable” or a product of “bad faith” is immaterial. To hold otherwise would permit defendants, particularly insurers, who have minimum policy limits, to refrain from offering their limits until just prior to trial. This would defeat the purpose of Rule 238. Therefore, I dissent.